EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Eastlund on 07/29/2022.
The application has been amended as follows: 
In the claims:
Claims 2 and 20 are canceled. 
Claims 1 and 3–19 are amended consistent with the attached proposed amendments stamped "OK TO ENTER: /M.L.C./."

Reasons for Allowance
Claims 1 and 3–19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 15, the primary reason for allowing these independent claims is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at  wherein a base plate at least partially supports multiple dispensing units of the array of dispensing units, and the nozzle blocks of the multiple dispensing units, which are partially supported by the base plate, contact the base of the powder reservoir to prevent the multiple dispensing units from moving vertically with respect to the top surface of the platen. 
Claims 1 and 15 were amended to include the allowable feature identified on page 12 of the Non-Final Rejection mailed on 04/05/2022.
The rationale spanning pages 12 – 14 of the Non-Final Rejection mailed on 04/05/2022 is incorporated herein by reference.
Claims 3 – 14 are allowed for the same reasons via their dependency on claim 1.
Claims 16 – 19 are allowed for the same reasons via their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's remarks, see page(s) 8–9, filed on 07/07/2022were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1 and 3–9 is/are allowed.  

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/694,243 and US Patent No. 10,960,605 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743